Citation Nr: 1710807	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicides, mustard gas, nerve gas, and/or other hazardous materials.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1967 to November 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran requested a Travel Board hearing in his August 2010 VA Form 9. However, he withdrew his hearing request in a December 2014 statement. Thus, there are no outstanding hearing requests.

This appeal was previously before the Board in August 2015. The Board remanded this case for further development at that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required before this case can be properly adjudicated. In August 2015, the Board remanded this matter for additional evidentiary development in an attempt to substantiate that the Veteran was exposed to mustard gas, nerve gas, and other harmful chemicals during his active service. In a January 2016 statement, the Veteran responded to VA's inquiry and explained that he was exposed to mustard gas, nerve agents, nuclear material, and other hazardous chemicals in his capacity as an Explosive Ordinance Disposal (EOD) specialist. He further explained that when he reported this exposure to VA, he was reporting his experience safely disposing and decontaminating these materials, generally, while wearing proper protective clothing. He denied that he had ever been exposed in such a way that caused him to seek treatment for his contamination. VA conducted an appropriate records search, but was unable to independently document that the Veteran was exposed to mustard or nerve gasses. However, service personnel records show the Veteran received a Meritorious Service Medal for his participation in over 600 missions to safely dispose of hazardous explosives, chemical and nuclear material, and improvised explosive devices.

The Veteran also reported some exceptional situations where he was exposed to hazardous chemicals without the benefit of proper protection. He reported exposure to crystallized ether and arsenic while wearing no specialized protection except surgical gloves, and the Veteran explained that during his service in Vietnam he was exposed to Agent Orange while dressed in his jungle fatigues and no additional protection. Even without the Veteran's report, the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, based on his service in Vietnam from April 1968 to April 1969 and September 1971 to April 1972. 38 C.F.R. § 3.307(a)(iii) (2016). Notably, the Veteran was first treated for a prostate problem in April 1969.

The August 2015 Board remand also requested an additional medical opinion. In order to provide that opinion, the examiner conducted an examination in May 2016. Unfortunately, the Board finds that the opinion is not adequate for the Board to render a decision in this matter because the examiner did not address all of the questions posed by the Board and the opinions that were rendered are not supported by an adequate rationale. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that VA examinations and opinions must be adequate to support adjudication).

In particular, the Board observes that the examiner did not address several of the questions that were specifically asked in the previous remand, to include (1) whether the Veteran's disability was at least as likely as not caused or aggravated beyond its normal progression by the Veteran's exposure to Agent Orange, regardless of the fact that the Veteran's disability is not one of the disabilities presumptively linked to Agent Orange exposure; and (2) whether the Veteran's disability was otherwise caused or aggravated beyond its normal progression by the Veteran's service in the armed forces.

The examiner did render two opinions. In the first, the examiner reviewed a previous decision of this Board dealing with exposure to mustard gas and a prostate disability. In the second, the examiner reviewed a previous decision of this Board regarding nerve agents and a prostate disability. The examiner then stated that the Veteran's case was similar to those previous cases, and that since the Board had previously determined that there was an etiological link between mustard gas/nerve agents and prostate conditions, the same analysis should apply in the Veteran's case. Unfortunately, these opinions are not of the type that can be used by the Board to render an adequate decision. First, decisions of the Board are not precedential and cannot be relied on to the exclusion of any discussion of the facts, circumstances, and evidence of a particular case. 38 C.F.R. § 20.1303 (2016). Second, the opinions reviewed by the examiner feature circumstances that are distinguishable in significant ways from the Veteran's case. In both the cases reviewed by the examiner, the claimants' exposure to either mustard gas or nerve agents had been independently verified. The claimants in those cases also reported much more significant exposure events than the events described by the Veteran. Consequently, this appeal must be remanded for an additional addendum opinion that addresses the evidence of record in this appeal.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records that are not already of record in this case.

2. Once the above-requested treatment records have been associated with the claims file, provide the Veteran's claims file to the examiner who conducted the May 2016 VA examination and obtain an addendum opinion. In the event that the May 2016 VA examiner is unavailable, obtain an addendum opinion from another appropriate examiner. If the examiner determines that a physical examination is necessary in order to provide the requested opinions, such should be schedule. The examiner must address the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostatitis was caused or aggravated beyond it's normal progression by the Veteran's exposure to Agent Orange during his tours in the Republic of Vietnam? In answering this question, it is insufficient to simply state that prostatitis is not one of the conditions presumed to be related to Agent Orange exposure under 38 C.F.R. § 3.309(e) (2016).

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostatitis was caused or aggravated beyond its normal progression by the Veteran's exposure to the hazardous materials documented in his service records, to include uranium hexafluoride, ammonium nitrate, and/or crystallized ether?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostatitis was caused or aggravated beyond its normal progression by the type of exposure to mustard gas and/or nerve agents described by the Veteran in his January 2016 written statement?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostatitis was caused or aggravated beyond its normal progression by some other event, experience, disease, or condition during the Veteran's service in the armed forces?

In rendering an opinion as to the questions in subparagraphs (a) through (d), the examiner should provide a clear rationale. This rationale should be grounded in the evidence of record in this case, to include the medical evidence and the Veteran's statements, and not exclusively in an analogy to a previous decision of this Board.

3. Once the addendum opinion is obtained, undertake any further development that may be indicated. Then, readjudicate the claim. If the claim remains denied, provide the Veteran and his representative with an appropriate Supplemental Statement of the Case (SSOC) and give the Veteran and his representative the appropriate amount of time to respond. After that, if the file is otherwise in order, return this case to the Board for additional appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


